The petitioners, being regularly summoned, appeared at a January term of the *486Superior Court and were empanelled as traverse jurors, in which capacity they attended court from the ninth day of January, 1930, until the thirty-first day of the month. They were then excused from duty by the presiding Justice until the seventeenth day of February following, a recess having been taken until the latter date. They then resumed service and were in attendance until the final adjournment of the term on March first, at which time they presented these petitions to the presiding Justice, praying that he order the clerk of courts in making up their pay roll to include the days embraced in the two weeks recess.
This prayer was refused, to that refusal exceptions were taken, and are presented here.
The statute governing the situation reads:
“Grand and traverse jurors, attending the Supreme Judicial Court or Superior Courts, and jurors attending on any other occasion prescribed by law, shall be allowed five dollars a day for their attendance, and six cents a mile for their travel out and home, to be paid out of the County Treasury.”
The sole issue presented is whether or not, under the provisions of this statute, the presiding Justice erred in his ruling. His action was based upon a correct interpretation of the law. Exceptions overruled. George E. Thompson, for petitioners.